Title: To George Washington from Elisha Boudinot, April 1783
From: Boudinot, Elisha
To: Washington, George


                        
                            New Ark  April 1783
                        
                        Amidst that general Joy which is diffused thro The States on the establishment of our independance, and a
                            restoration of the blessings of peace; will your Excellency permit an individual, deeply interested in your happiness, to
                            give vent if possible, to his feelings on this occasion; and most sincerely to congratulate you on the final
                            accomplishment of our most sanguine hopes.
                        The thought, that your Excellency has survived the contest, adds a pleasure to the enjoyment that no other
                            event could possibly give—It has been my earnest prayr that Heaven would preserve your life to compleat the liberation of
                            your country from tyranny, and see her safely secured in peace, independance and happiness, and to receive the gratefull
                            acknowledgments of a whole people—Nothing can afford a great Mind more real pleasure than the Idea, of being the happy
                            instrument of giving birth to an empire, the future nursery of every principle that can ennoble man, an asylum for the
                            persecuted of all Nations, and in fact rendering happiness to one quarter of the globe—It is a satisfaction that an Angel
                            might aspire after, and which you Sir, are justly entitled to enjoy—I am confident that the Idea of this has supported your
                            Excellency in the many distressing Scenes you have passed thro to the final completion of our wishes.
                        You have finished your part, it only remains that your country should equal in gratitude the toils, the
                            dangers and solicitude you have endured for them—that they will do this collectively there is no doubt; but some thing
                            still remains to perfect the reward; to convince you that every individual feels that real affection & gratitude
                            for you, that they ought, to the Father and Deliverer of their country—this only can be done by the representation of
                            private persons, which will I hope apologize for this entrusion—My publick business calls me into every county of this
                            State, and a very general acquaintance with the inhabitants: and I am certain: I should do to them the greatest injustice,
                            did I not assure your Excellency, that there is scarsely a Man or Woman among them but what entertains these sentiments,
                            and who have a Monument erected to you in their breasts, that can only be effaced with their lives—Was it possible for
                            your Excellency to have a view of the whole country at once, and see the honest farmers around their fires, blessing your
                            Name, and teaching their children to lisp your praises; you would forget your toils & labours, and thank Heaven
                            that you was born to bless a grateful land.
                        When your Excellency is retiring from the field, will you indulge the Inhabitants of this State to spend a
                            short time, as you are passing thro; free from care, where you have spent so much in distress and anxiety of Mind; that
                            they may have an opportunity of personally convincing you of their attachment!
                        I take the liberty to inclose, and beg your acceptance of an Ode written by my father in law Mr Smith on the
                            present occasion.
                        Mrs Boudinot joins me in entreating that you will be kind enough to make our sincere congratulations
                            acceptable to Mrs Washington and to assure her that we participate in the joy that she above all others must  at this
                            time.
                        That you may both long, long enjoy that cup of happiness which Providence has so compleatly filled, is the
                            fervent desire of him who is with the greatest respect Your Excellency’s Most hble & obt Srvt
                        
                            Elisha Boudinot
                        
                     Enclosure
                                                
                            1. At length war’s sanguine scenes are o’er,
                            Her dire alarms are heard no more
                            Thro’ all Columbia’s plain:
                            Sweet peace descends with balmy wings, 
                            And heaven–born independance brings
                            With freedom in her train.
                            
                            Chorus
                            Hail! heaven descended guests, all hail!
                            Peace, independance, freedom, hail!
                            
                            2. Ruler of Kings! thy mandate shook
                            The fated monarch’s throne, and struck
                            The Jewel from his crown:
                            Thy wisdom the rude states–man taught—
                            With aid divine the soldier fought—
                            The weak an empire won.
                            
                            Chorus.
                            Hail! Sov’reign wisdom, goodness hail!
                            Peace, independance, freedom hail!
                            
                            3. Oh! shed thy heav’nly influence down!
                            Form the new States to high renown,
                            Far as the Orients’ shore.
                            Let Justice lift aloft her hand!
                            Virtues, pure rob’d, patrole the land,
                            Till suns revolve no more.
                            
                            Chorus
                            Hail! train of heaven, bright–mantles hail!
                            Peace, independance, freedom hail!
                            
                            4. Publick devotion!—glorious flame!
                            That gave to Rome immortal fame,
                            Thy sacred ardors bring:
                            Religion chief, angelic maid!
                            In ev’ry breast thy empire spread,
                            To purge corruptions spring. 
                            
                            Chorus
                            Hail! pure atherial Graces hail!
                            Peace, independance, freedom, hail!
                            
                            5. Her darling son, Columbia’s boast!
                            Envy and dread of Albion’s host!
                            His patriotfaulchion sheath.
                            Celestial meeds in ample flow
                            Crown the Deliver! bind his brow
                            With honors endless wreaths!
                            
                            Chorus
                            Hail! Washington! Deliverer hail!
                            Peace, independance, freedom hail!
                            
                            6. Prince of illustrious christian name!
                            Historic pens shall mark thy fame
                            Till times long annals close:
                            Rous’d at oppression’s general grief,
                            Thy godlike arms extend relief;
                            Then—give a world repose.
                            
                            Chorus
                            Hail! christian King! reliever hail!
                            Peace, independance, freedom hail!
                            
                            7. Now let the loud shrill clarions play,
                            Triumphant peals proclaim the day,
                            Th’united States are free!
                            While round all chearing music floats
                            And echoing hills rebound the notes,
                            God’s firm and just decree!
                            
                            Chorus
                            Hallelujah! hallelujah!
                            Hallelujah! Hallelujah!
                        
                        
                    